--------------------------------------------------------------------------------

Exhibit 10.13

FINANCIAL ADVISORY AGREEMENT

THIS FINANCIAL ADVISORY AGREEMENT (“Agreement”) is made and entered into on this
28th day of November, 2006 , by and among HFG International, Limited, Smarthigh
Holdings Limited (“Smarthigh”) and Powersmart Holdings Limited (“Powersmart”).

W I T N E S S E T H:

WHEREAS, Smarthigh and Powersmart are corporations organized under the laws of
the British Virgin Islands and intend to effect a transaction whereby each will
become a wholly owned subsidiary of a to be formed holding company (“Holdco”)
also organized under the laws of the British Virgin Islands. HFG intends to
provide services to Smarthigh, Powersmart and Holdco and as such all references
in this Agreement to the “Company” shall be deemed to mean Smarthigh, Powersmart
and Holdco, collectively; and

WHEREAS, the Company desires to engage HFG to provide certain financial advisory
and consulting services as specifically enumerated below commencing as of the
date hereof related to the Financing, the Restructuring, the Going Public
Transaction and the Post-Transaction Period (each as hereinafter defined), and
HFG is willing to be so engaged;

NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:

1.

Retention.  As of the date hereof, the Company hereby retains and HFG hereby
agrees to be retained as the Company’s exclusive financial advisor during the
term of this Agreement.  The Company acknowledges that HFG shall have the right
to engage third parties with the Company’s permission to assist it in its
efforts to satisfy its obligations hereunder, with the cost of engaging such
third parties being borne by HFG.  In its capacity as a financial advisor to the
Company, HFG will:

A.

Restructuring and Going Public Transaction.

(i)

consult on the implementation of a new or review an existing restructuring plan
(the “Restructuring”) resulting in an organizational structure that will allow
the Company to complete the Going Public Transaction;

(ii)

assist the Company in evaluating the manner of effecting a going public
transaction with a public shell corporation (“Pubco”) domiciled in the United
States of America and quoted on the “OTC BB” (a “Going Public Transaction”)
resulting in HFG, its affiliates, and the minority shareholders of Pubco
retaining control of seven and a half percent (7.5%) of all the issued and
outstanding common capital stock of Pubco following consummation of the
Financing and the Going Public Transaction.  The Company acknowledges that it
has presented HFG with financial projections (the “Projections”) indicating that
the Company will report consolidated net income, before expenses relating to
Going to Public Transaction, of approximately $4.5million USD for fiscal 2006
(the “Projected NI”). The Company agrees that in the event it fails to meet the
Projected NI and the Going Public Transaction has not been closed prior to
delivery of the Company’s audited financial statements for fiscal 2006, HFG
shall have the right, in its sole discretion, to renegotiate the terms of this
FAA and the Financing Agreement, as hereinafter defined.

FINANCIAL ADVISORY AGREEMENT

– Page 1



--------------------------------------------------------------------------------



 

(iii)

assist the Company in a capital raising transaction (a “Financing”) as permitted
by applicable law and in accordance with the terms of that certain Financing
Agreement (the “Financing Agreement”) attached hereto as Exhibit “A”.

B.

Post Transaction Period

Upon consummation of the Going Public Transaction, HFG agrees to:

(i)

coordinate and supervise a training program for the purpose of facilitating new
management’s operation of Pubco;

(ii)

if necessary, facilitate the preparation of an information statement to be filed
with the SEC to change Pubco’s name and to in turn assist in obtaining a new
CUSIP number and stock symbol for Pubco;

(iii)

assist in developing and implementing Pubco’s investor relations efforts, which
shall include (a) establishing a program for communicating with brokerage
professionals, investment bankers and market makers; (b) creating a complete
investor relations strategy to be implemented in English and Chinese; and (c)
assisting in the preparation and dissemination of press releases (the Company
agrees that all costs and expenses charged by investor relations and press
relations firms introduced by HFG and engaged by Pubco will be the sole
responsibility of Pubco);

(iv)

provide assistance and guidance in the preparation and assembly of application
materials for the listing of Pubco’s common stock on a national exchange or
quotation medium that shall  necessarily be limited to the American Stock
Exchange or the NASDAQ Stock Market; and

(v)

provide Pubco with such additional financial advisory services as may be
reasonably requested, to the extent HFG has the expertise or legal right to
render such services.

2.

Authorization.  Subject to the terms and conditions of this Agreement, the
Company hereby appoints HFG to act on a best efforts basis as its exclusive
consultant during the Authorization Period (as hereinafter defined).  HFG hereby
accepts such appoint, with it being expressly acknowledged that HFG is acting in
the capacity of independent contractor and not as agent of either the Company,
affiliates of the Company resulting from the Restructuring, or Pubco.

In addition, except in the event of an act constituting either willful
misconduct or gross negligence on the part of HFG, the Company agrees that it
will not hold HFG responsible in the event that either the Restructuring, the
Financing or the Going Public Transaction is not consummated, nor shall it hold
HFG liable for any damages suffered by the Company as a result of the Company’s
inability to consummate either the Restructuring, the Financing or the Going
Public Transaction.  It is expressly acknowledged by the Company that HFG shall
not render legal or accounting advice in connection with the services to be
provided herein. HFG shall have the right to recommend the legal and accounting
professionals for the transactions contemplated herein.

FINANCIAL ADVISORY AGREEMENT

– Page 2



--------------------------------------------------------------------------------



 

3.

Authorization Period.  HFG’s engagement hereunder shall become effective on the
date hereof (the “Effective Date”) and will automatically terminate (the
“Termination Date”) on the first to occur of the following: (a) four months from
the Effective Date if the Going Public Transaction has not been consummated; (b)
either party exercises there right of termination under Section 5. hereof, (c)
the Company’s breach of its covenants set forth in Section 6. hereof, or (d) 24
months from the Effective Date.  This Agreement may be extended beyond the
Termination Date if both parties mutually agree in writing.  Except as to
certain obligations of the Company under Section 4. hereof, this Agreement shall
also terminate immediately upon the mutual decision of the parties not to move
forward with the Restructuring, the Financing or the Going Public Transaction.

4.

Fees and Expenses.  In consideration for the services to be provided by HFG
under the terms of this Agreement, HFG shall be entitled to a fee of US$ 450,000
(the “Fee”). The Fee shall be immediately payable upon the closing date of the
Going Public Transaction, via wire transferred funds.

In addition, the Company shall reimburse HFG for all documented travel and
lodging expenses incurred by HFG personnel during the term of this Agreement.
Prior to any incurrence of related expenses, HFG shall seek the Company’s
permission. Costs for first class air travel shall not be reimbursed.
Reimbursement is to be made within 10 days of receipt of a written request for
reimbursement submitted to the Company.

5.

Due Diligence and Auditabilty.  HFG shall have the right to perform a due
diligence investigation of the Company that demonstrates to HFG’s sole
satisfaction that the Company is a suitable candidate for the Going Public
Transaction, which due diligence investigation shall include consultation with
the Company’s independent audit firm regarding the auditablity of the Company in
accordance with US GAAP.

 To cover costs and expenses associated with its diligence efforts, HFG shall be
paid a fee of $30,000 (the “Diligence Fee”). Within 7 working days of the
execution of this Agreement, the Company shall pay $10,000 of the Diligence Fee.
Upon the delivery of the final due diligence report and HFG’s confirmation that
it wishes to move forward with the transactions contemplated herein, the Company
shall pay to the HFG the $20,000 balance of the Diligence Fee. All the payments
shall be transferred into RMB according to the exchange rate on the payment
date.

HFG shall have the right to terminate this Agreement in the event it determines
that there exists a material and non-curable due diligence matter. The Company
shall also have the right to perform a due diligence investigation of Pubco.

FINANCIAL ADVISORY AGREEMENT

– Page 3



--------------------------------------------------------------------------------



 

6.

Representations and Covenants.  The Company represents and covenants that it
will complete both the Financing and the Going Public Transaction if
subscriptions equaling the minimum amount of the offering contemplated by the
Financing Agreement are received.

The Company acknowledges that the closing of a Going Public Transaction will be
contingent upon the Company’s commitment to ensure that Pubco files on the
closing date of the Going Public Transaction a registration statement with the
U.S. Securities and Exchange Commission for the purpose of registering for
resale the shares of Pubco’s common stock held by HFG, its affiliates or
assigns.

7.

Indemnification.  The parties hereto shall indemnify each other to the extent
provided for in this paragraph.  Except as a result of an act of gross
negligence or willful misconduct on the part of a party hereto, no party shall
be liable to another party, or its officers, directors, employees, shareholders
or affiliates, for any damages sustained as a result of an act or omission taken
or made under this Agreement.  In those cases where gross negligence or willful
misconduct of a party is alleged and proven, the non-damaged party agrees to
defend, indemnify and hold the damaged party harmless from and against any and
all reasonable costs, expenses and liabilities suffered or sustained as a result
of the act of gross negligence or willful misconduct

8.

Governing Law.  This Agreement shall be governed by the laws of Hong Kong. It is
understood that this Agreement will be prepared and executed in both the English
and Chinese languages, with both versions having legal efficacy.  If a dispute
arises as to the interpretation of a particular provision of this Agreement
because of differences between the Chinese and English languages, the dispute
shall be resolved in accordance with the provisions of the Chinese version.




FINANCIAL ADVISORY AGREEMENT

– Page 4



--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

HFG:   HFG International, Limited   By: /s/Timothy P. Halter-            
Timothy P. Halter, Its: President   Smarthigh:   Smarthigh Holdings Limited  
By:/s/ShunqingZhang            Shunqing Zhang Its: President   Powersmart:  
Powersmart Holdings Limited   By:/s/Shunqing Zhang            Shunqing Zhang
Its: President

FINANCIAL ADVISORY AGREEMENT

– Page 5



--------------------------------------------------------------------------------

 